Title: To George Washington from Tench Tilghman, 18 November 1785
From: Tilghman, Tench
To: Washington, George



Dear Sir
Baltimore 18th Novr 1785

I have, by dint of dunning, obtained the plans in Stucco from Mr Rawlins, sooner than I expected—I forward them under cover to Fitzgerald, with a desire that he will send them to Mount Vernon as quickly as he conveniently can.
We are told by the prints that his Catholic Majesty has presented you with four Jacks, and that one or two of them have actually arrived. If this be so, and they all come safe, I should suppose you would not keep them all about you, but divide them in such a manner as to make them extensively useful, and at the same time prevent their interfering with each other in

covering—In such case, I have been strongly sollicited by a number of Gentlemen upon the Eastern Shore of this State to write to you, and request if you have not already made other arrangements, that you would be good eno’ to let one of these useful Animals go to that part of the Country—My Brother James lives at Talbot Court House, the Central spot of the Eastern Shore Counties, and convenient to the State of Delaware also—If you should incline to send one of the Jacks there, he would engage not only to take charge of him, but to be accountable for the Monies you may set upon him for covering—I do not mean to press this matter upon you. I will only say that by complying with the request I have made, you will confer the greatest of obligations upon a number of your fellow Citizens, who from the peculiar situation of their Country, have occasion for draught Cattle less expensive in the Articles of Forage than Horses—I am with Sincere Respect & Esteem Dear Sir Yr most obt & very hble Servt

Tench Tilghman

